DETAILED ACTION
Claims 1-70 have been cancelled. Claims 71-90 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, species II in the reply filed on 4/18/2022 is acknowledged.

Claim 89 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2019 and 1/2/2020 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 53.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 71-73, 83, 85, 86 and 87 are objected to because of the following informalities:  
Claim 71, line 4 “hosing” should be - -housing - -, 
Claim 72, “in the” should be - -in a - -,
Claim 73, “said valve” should be - -said roll over fuel vapor valve - -, Claim 75, “form” should be - -from --, 
Claims 83,85 “extend” should be - -extends - -, 
Claim 86, “the length” should be - -a length- - , 
Claim 87, “through the channel, through the fluid flow channel” should be - -through the fluid flow channel- -.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 71-88 and 90 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 71 recites the limitation “thereof” in line 5 which is unclear as to what structure is intended to be defined.
Claim 71 recites the limitation "the at least one inlet port".  There is insufficient antecedent basis for this limitation in the claim.
Claims 75 and 87 recites the limitation "the valve unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 78 recites the limitation "the arrangement (4 occurrences)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 81 and 84 recites “a fuel vapor tube segment (3 occurrences) which is unclear if this is an additional segment or the same segment recited in claim 71. Claim 81 further recites “segments” which is unclear as to which segment is intended to be defined.
Claim 82 recites the limitation “about less than the radii of the housing diameter” which is unclear as what is intended to be defined. Should this be - -about the housing diameter, the float member having a diameter less than a housing diameter - -?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 88 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations in claim 88 are recited in claim 71. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10300787. Although the claims at issue are not identical, they are not patentably distinct from each other because the more comprehensive claim 17 overlaps the structure recited in claim 71 of the instant application. That is, the more specific patented claims “anticipate” the broader application claims. 
Appropriate action is required.



Allowable Subject Matter
Claims 71-87 and 90 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and an amendment or terminal disclosure to overcome the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or renders as obvious, “the housing is a tubular housing accommodating a cage assembly fixedly disposed therein and defining an inside space accommodating said float member; wherein the cage assembly comprises a pair of side plates configured for sealing engagement with walls of a fuel-vapor tube segment at respective sides of the at least one inlet port, a bridging member extending between the side plates and spaced from an inside surface of the tube segments and constituting the channel and a base member disposed between the side plates and configured with a boss supporting a float member biasing spring” in combination with the rest of the limitations in claim 71.
Vulkan (US 20140026976) disclose a valve having a similar float however an obviousness rejection could not properly be set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached 892 form disclose similar valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753